DETAILED ACTION

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: claims 2, 3, 4, 5, 6, 7
Species B: claims 2, 8, 9, 10, 11
Species C: claims 2, 12, 13, 14
Species D: claims 15, 16
Species E: claims 17, 18, 19, 20

The species are independent or distinct because the claims of the different species recite mutually exclusive characteristics of an optical path controller. More specifically, claims (3, 6, 7),  (8, 10), (12, 14), (15, 16) and 18  are each directed to independent  groups of embodiments for an optical path controller. See also Applicant’s specification, Figs. 4-11, which illustrate alternative embodiments of optical path controllers, along with other differing features. Features of the embodiments of one species are not required or present in another species, and vice versa.  For example, Species D is directed to an optical path controller with total internal reflection and related features, something not present in the remaining species, wherein the light of the first image passed through the first diffraction module and the light of the third image passed through the third diffraction module are totally reflected inside the base and guided to the second diffraction module, and embodiment distinct from the remaining species.  Species B recites features that include a fourth diffraction nodule, also not present in the remaining species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The above species or groupings require different fields of search, different search strategies and search queries. A search for one species will not necessarily overlap with a second species (i.e. a species of an optical path controller that has the features of Species D and total internal reflection will be distinct and different from a search for the invention of the remaining species). 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/           Primary Examiner, Art Unit 2613